Pee Cokiam.
The petition of Mary Coleman Seigler against C. R. Outlaw alleged that her husband, IT. W. Seigler, by cruel treatment had driven her from his home, and subsequently had made a deed, without any consideration therefor, conveying designated land to the defendant, who took the deed with full notice of the facts above stated, and of the fact that the husband and wife were living in a state of separation; that the defendant had, by trickery and flattery, exercised such mastery an<^ influence over the husband as to amount to a fraud in procuring such deed; that plaintiff now has pending a suit for divorce and alimony against her husband; and that the conveyance of the land is a fraud on her, because it was intended to prevent the attaching of a judgment lien in her favor against the land when said judgment was thereafter obtained. The petition prayed that the deed be canceled; that the defendant make a complete accounting for rents and profits; and that “ ac the proper time the said H. W. Seigler, who should now be a party and who really is a party .to this petition, that he be made a party to the same;” and for general relief. The defendant interposed a general demurrer to the petition, which was sustained and the petition dismissed. The plaintiff excepted. The bill of exceptions recites that plaintiff's attorney, in arguing against the demurrer in the hearing on the same, called the attention of the court to the above-stated prayer in regard to making H. W. Seigler a party, “ but did not offer to amend the petition or ask the court for time to amend the same.” Held, that the. court did not err in sustaining the general demurrer to the petition.

■Judgment affirmed.


All the Justices concur.